Citation Nr: 0323113	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and February 1998 rating 
decisions by the Phoenix, Arizona, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The veteran testified at a personal hearing at the RO in June 
1999, and a transcript of that hearing is of record.  

The issue regarding entitlement to service connection for 
Crohn's disease will be discussed in the remand that follows 
this decision.


FINDINGS OF FACT

1.  The veteran was treated in service for chondromalacia of 
the knees, and she currently has arthritis of both knees.  
The probative evidence of record indicates that any current 
left and right knee disabilities are not causally related to 
the veteran's military service.  

2.  The veteran was treated in service for bilateral foot 
pain considered to be sore muscles, and she currently has 
complaints compatible with Achilles' tendonitis.  The 
probative evidence of record indicates that any current left 
and right foot disabilities are not causally related to the 
veteran's military service.  

3.  The record does not show that the veteran was treated in 
service for fibromyalgia, and the current diagnosis of 
fibromyalgia has not been causally linked to the veteran's 
military service. 


CONCLUSION OF LAW

Bilateral knee and foot disabilities and fibromyalgia were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
letter sent to the in January 2002, and the August 2002 
rating decision and August 2002 Supplemental Statement of the 
Case, the RO provided the veteran and her representative with 
the applicable law and regulations and informed her of the 
type of information and evidence necessary to substantiate 
her claims, and of who is responsible for producing evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therein, the RO provided the veteran with the new codified 
VCAA regulations, under 38 C.F.R. § 3.159, and explained the 
types of medical and lay evidence needed to evaluate the 
veteran's claim.  She was advised that she could submit 
private evidence or identify providers and authorize release 
of the records directly to VA.  The Board finds that the RO's 
actions are sufficient to satisfy the VCAA's notice 
requirements.  

With respect to the duty to assist, the RO secured all 
relevant VA and private treatment records and a relevant 
medical examination with a nexus opinion provided in May 
2002.  As there is no other allegation or indication that 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist is met.  38 U.S.C.A. § 5103A.  As the 
service medical records are negative for any findings of 
fibromyalgia, a medical opinion is not needed concerning this 
claim.  Cf. Charles v. Principi, 16 Vet. App. 370 (2002); 
Wells v. Principi, No. 02-7404, 2003 U.S. App. LEXIS 8073 
(Fed. Cir. April 29, 2003).  

Finally, the veteran has had ample opportunity to present 
evidence in support of her appeal, including giving testimony 
at a personal hearing at the RO in June 1999.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Factual background

Service medical records reveal that on November 3, 1978, 
during her second week of basic training, the veteran was 
seen for complaints of pain on feet and knees.  The examiner 
observed some swelling on the arch of the feet and no 
apparent redness.  The assessment included that the veteran 
had sore muscles, and she was referred for further evaluation 
which revealed chondromalacia.  On November 6, 1978, she was 
seen for complaints of very painful knees and feet.  The 
examiner observed that both feet appeared swollen and were 
painful when pressure was applied.  The right knee appeared 
swollen.  The assessment was pain in the right knee, and pain 
in both feet.  On November 8, 1978, some swelling was noted 
in both knees, and the range of motion was good.  The 
assessment was pain in the right knee, with some swelling in 
the left knee.  An assessment of chondromalacia was later 
confirmed.  Corresponding x-rays taken in November 1978, of 
both knees and weight bearing feet, revealed no 
abnormalities.  Upon service separation examination in April 
1979, the veteran indicated having a history of swollen or 
painful joints.  The examiner noted that the painful joints 
were due to lack of cartilage in the knees and feet as shown 
on x-ray.  Service medical records were negative for findings 
of or treatment for fibromyalgia.  

Private medical records from Dr. Howard, dated from September 
1985 to February 1988, reveal treatment for arthritis of the 
veteran's knees.  

Private medical records from John C. Lincoln hospital show in 
December 1987, the veteran underwent arthroscopy and 
synovectomy of an unnamed knee.  In May 1988, she underwent 
synovectomy of the right knee.  She was treated in April 1989 
for internal derangement of the left knee after she slipped 
and fell on water and twisted her left knee.  In April 1994, 
the veteran was treated for a rheumatory flare-up.  In May 
1994, she was treated in the emergency room for recurrent 
swelling of the left knee.  The diagnosis was recurrent 
atraumatic effusion of the left knee with acute left knee 
pain.   

Private medical records from the Mayo Clinic, dated from 
March 1988 to May 1988, reveal that the veteran was seen for 
right knee pain for 3 and 1/2 years.  The diagnosis was 
monoarticular arthritis, right knee.  

Private medical records from Thunderbird Samaritan Hospital, 
dated from March 1988 to May 1994, reveal that the veteran 
had an acute left ankle sprain after an altercation in 
October 1992.  Synovitis and degenerative joint disease were 
diagnosed in February 1994.  A corresponding x-ray showed 
mild degenerative changes of the right knee, with small right 
knee joint effusion.  Findings were also suggestive of 
rheumatoid arthritis.  In April 1994, the clinical impression 
was arthritis.  The veteran was treated in May 1994 for knee 
pain after falling and landing on her knees.  The initial 
assessment was knee injury.  A May 1994 x-ray of the 
bilateral knees revealed no acute bony trauma to the knees, 
with probable small joint effusion on the left.  

Private medical records from Phoenix Baptist Hospital, dated 
from July 1993 to January 1998, reveal that the veteran was 
treated for arthritis of uncertain etiology in September 
1993.  Knee pain noted in April 1994 yielded a diagnosis of 
arthritis.  

Medical records from the Phoenix VA Medical Center, dated 
from April 1994 to April 2002, reveal treatment for right 
knee pain, symptoms of fibromyalgia, and that the veteran was 
hospitalized for conditions other than those on appeal.  
Additionally, the records reveal that in May 1988 she 
underwent open synovectomy of the right knee and had had at 
least 4 arthroscopies in the past.  In February 1996, she was 
seen for recent trauma to the right foot.  In August 
1996, she dropped a van on her left foot.  August 1996 x-rays 
of the left foot revealed no acute fracture.  In September 
and November 1996 and January 1997, she was seen at the 
rheumatology clinic for fibromyalgia.  She had continued 
treatment at VA for rheumatory arthritis and arthritis 
through to 2002.  There was no indication that the claimed 
conditions were of service origin.  

Private medical records from Good Samaritan Hospital, dated 
in April 1996, reveal that the veteran gave a past history of 
having fibromyalgia.  There was no diagnosis regarding this 
disorder as she was seen for a nonspecific rash.  

VA examination in December 1996 reveals diagnoses of 
degenerative joint disease of both knees with status post-
operative four arthroscopic surgeries and one total 
synovectomy of the right knee with residual complaints of 2+ 
pain but range of movements that were full range; with no 
tenderness, effusion, and swelling.  Fibromyalgia diagnosed 
at VA five or six years prior, with the veteran not being on 
any medications and only having generalized myalgias and 
arthralgias that were mild.  

A statement from Dr. Harris received in May 1997 revealed 
that the veteran was never seen for treatment; and a later 
letter dated in October 1999 revealed that if she had been 
seen there the records were now destroyed.  

A statement from Drs. Stark and Kaufman received in May 1997 
revealed that there were no records for the veteran.  

A statement received from Metro Ambulatory in June 1997 
showed that no records regarding the veteran were found.  

VA medical records dated from January 1999 to February 1999 
reveal that the veteran underwent total right knee 
arthroplasty for right knee degenerative joint disease.  

Six packets of records from the Social Security 
Administration (SSA) were received for the record in April 
1999.  They show the veteran's osteopathy treatment for 
arthritis over the years, both at VA and privately, as well 
as treatment for ailments not included in this appeal.  It 
does not appear that the veteran received a favorable 
disability decision from SSA.  

At her personal hearing at the RO in June 1999, the veteran 
said that, with regard to her claim for fibromyalgia, she had 
extraordinary aches and pains of the shoulders and back while 
in service; and that she felt that an accurate diagnosis of 
the condition was not made in service.  She described the 
problems she had with her knees during basic training.  She 
said that she did not seek treatment for the condition(s) 
after service separation (in 1979) because she was unaware 
that she could use VA until 1994.  

A statement received from Dr. Kravetz in October 1999 
revealed that records regarding the veteran had been 
destroyed.

At VA examination in May 2002, the veteran was examined for 
arthritis of the knees and bilateral foot pain.  Her 
extensive records were reviewed by the examiner, including 
private treatment records and current VA records.  Her 
current foot complaints were those of pain in the Achilles' 
tendon region.  She added that in addition to her arch pain 
and need for orthotics in the service, she had also, since 
being out of service, had a fractured heel, as well as a 
stress fracture or stress fractures incurred while walking.  

The examiner's impression was as follows:  

1.  The veteran has only a documented short period of 
knee pain while in service, apparently in basic training 
when she had been running, with subsequently medical 
records not indicating any ongoing problem.  Her 
subsequent knee arthritis occurred after some delay, 
with records in 1986 indicating knee process of 
uncertain etiology, with the opinion of her current 
rheumatologist that she has enteropathic arthropathy, 
that is arthritis associated with her inflammatory bowel 
disease.  In view of these facts, it is concluded that 
she does have enteropathic arthropathy, and it is not 
related to the limited period of time that she 
complained of her knees during basic training.  

2.  The veteran also had foot pain in service, but this 
was pain in the arches, and she was given orthotics.  
Her current complaints are primarily those more 
compatible with Achilles' tendonitis, and there is no 
evidence of any arch problem now, as her arches are 
well-preserved.  

Corresponding x-ray taken in May 2002 revealed that foot and 
ankle x-rays were normal with the exception of 
demineralization.  The left knee x-ray was normal, except for 
demineralization, and the examiner noted that any 
demineralization or osteopenia would be unrelated to any 
recognized condition the veteran had in service; and that it 
may be related to her bowel disease.  


III.  Legal analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002);  
38 C.F.R. § 3.303 (2002).  

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including  
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Initially, the Board notes that the record in this case 
contains no evidence, although the veteran contends 
otherwise, that her currently diagnosed fibromyalgia was 
incurred in service.  In that regard, the service medical 
records are negative for any complaint or findings associated 
with fibromyalgia.  In addition, there is no medical evidence 
of any such disorder for many years thereafter.  Moreover, 
the record contains no indication of a link between any 
currently diagnosed fibromyalgia and the veteran's active 
service or any incident therein.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
While the veteran testified that she had fibromyalgia in 
service, she is not qualified to render such and opinion.  
Id.  Based on the evidence set forth above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for fibromyalgia on a direct basis.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Secondly, the Board notes that the record in this case 
contains a nexus opinion regarding the claimed disabilities 
of bilateral knee and foot disorders.  The May 2002 opinion 
is a negative opinion, indicating that the veteran's 
currently diagnosed arthritis of the knees and foot 
disorders, now akin to tendonitis, are unrelated to the in-
service occurrence of knee and foot pain diagnosed in 
service.  There is no evidence to the contrary.  Therefore, 
the preponderance of the evidence of record is against the 
claim as there is no competent  medical evidence of record 
relating any knee or foot disorders to service.  It is the 
veteran's contention that her current knee and foot disorders 
are of service origin, but she is not competent to render 
such an opinion.  See Espiritu v. Derwinski, supra.  The 
preponderance of the evidence is against the claims for 
entitlement to service connection for a right knee disorder, 
a left knee disorder, a right foot disorder, a left foot 
disorder, and fibromyalgia, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App.49, 55 (1991).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for fibromyalgia is denied.


REMAND

As indicated in the above decision, the VCAA applies to all 
pending claims for VA benefits and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  Assistance shall 
also include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  A 
medical examination for Crohn's disease is necessary in this 
case because the veteran had symptoms of vomiting and 
diarrhea in service and post service.  Accordingly, the Board 
must remand the claim in order to satisfy VA's duty to assist 
the veteran in this instance.  

Under the circumstances, this case is REMANDED for the  
following:

1.  Make arrangements to afford the 
veteran a VA gastrointestinal 
examination.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any 
gastrointestinal disorder found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed 
gastrointestinal disorder had its onset 
during active service or is related to 
any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the service 
medical records dated in February 1979 
showing  symptoms of vomiting and 
diarrhea, diagnosed as mild 
gastroenteritis.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

3.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


